Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding USC 112, the claims that were rejected were canceled and the rejections withdrawn.
Regarding USC 103, the rejections have been withdrawn because the examiner was persuaded by the applicant’s arguments after amending the claims, namely the applied art fails to teach/disclose:
obtaining rearrangement information including a result of sorting the rows in order of size of the determined row lengths;
wherein performing the row transformation includes rearranging an order of rows of the weight matrix according to the rearrangement information, and  wherein performing the column transformation includes rearranging an order of columns of the weight matrix according to previous rearrangement information generated for a previous layer of the current layer.

Regarding USC 101 rejections, applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive.
Applicant argues Like the claim in SME Example 40, the claims here as a whole are directed to a particular improvement in neural network systems. The claims provide specific improvements (for example, a reduction in a data size and an execution or inference time needed to perform a training operation) over prior systems. See FIG. 11 and paragraphs 11, 40, and 174. The claim as a whole integrates the mental process and the mathematical calculation into a practical application.

In response, applicant would need to be clear about any improvement specified in the disclosure and the improvement should be specified in the claim language as well; 
one should be able to point to the disclosure and say this part of the claim language is explicitly referring to the part of the disclosure that is discussing the improvement, unless of course, the improvement clearly specifically in the claims. The specification needs to include sufficient details such that one of ordinary skill in the art recognizes the claimed invention as providing an improvement. The claim needs to include the components or steps of the invention that provide the improvement described in the specification.
The improvement can't be in the abstract idea itself, there has to be an additional element which integrates the abstract idea into a practical application; even a better way of performing mathematical concepts is still a mathematical concept
In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). - See MPEP 2106.05(d)(1).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-12 are rejected under 35 U.S.C. 101 as non-eligible subject matter. 
In regards to claim 1, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining row lengths within a matrix, rearranging the rows based on the number of non-zero elements, and distributing the formatted data to processing elements.
2A Prong 1: The following limitations under their broadest reasonable interpretation, cover performance of mathematical calculations and limitations of the mind but for the recitation of generic computer components.
A method of formatting a weight matrix in a current layer included in a neural network, the method comprising: determining a row length for each row of the weight matrix, the row length corresponding to a number of elements each having a non- zero value in each row, (mathematical calculation / mental process - determining the length of a row based on how many elements the row contains is just counting the elements within a row) the weight matrix including a plurality of elements that are arranged in a plurality of rows and a plurality of columns; (mathematical calculation / mental process - data being in the form of a
matrix containing rows and columns is an arrangement of data which can be a mental process and/or a mathematical calculation since the arrangement is in the form of a matrix) obtaining rearrangement information including a result of sorting the rows in order of size of the determined row lengths; (mathematical calculation - calculating, based on which rows have the most non-zero elements, an order of the rows) 
performing a row transformation on the weight matrix and a column transformation on the weight matrix, using the rearrangement information, thereby generating a transformed weight matrix; (mathematical calculation - performing the sorting of the rows based on the previous calculation) and generating formatted data including one or more data groups each including non-zero values of elements of the transformed weight matrix that are processed in the PEs and column information of the non- zero values. ( Mathematical process - generating formatted data is equivalent to formatting the data which is a mathematical process)
wherein performing the row transformation includes rearranging an order of rows of the weight matrix according to the rearrangement information, (rearranging or sorting rows of a matrix according to how many elements they have is a limitation that can be performed by the human mind. This is another mental process, it does not integrate the claim into a practical application. The limitation stating that the sorting be carried out according to the rearrangement information rather than what the rearrangement information is, which is sorting in numerical order, should not obfuscate that the limitation can still be performed by a human and the limitation is merely applied to generic computer components; it has no other meaningful limitations, the claim is not integrated into a practical application nor does it add significantly more than the judicial exception. The claim is not patent eligible) and 
wherein performing the column transformation includes rearranging an order of columns of the weight matrix according to previous rearrangement information generated for a previous layer of the current layer (this is directed towards a mental process. As stated previously, the rearrangement information is still merely sorting by numerical value which can be performed by the human mind but recited for generic computer components. As the claim limitation is still another mental process, it does not integrate the claim into a practical application. The limitation specifying that the sort follows the arrangement of the previous layer does not impact whether a human would be able to perform the sort and fails to integrate the claim into a practical application. Specifying the inclusion of the previous layer and basing the sorting off of that layer is directed towards generally linking the judicial exception (mental process) to a particular field or technology such that the neural network (and subsequently, the previous layer) are generic computer components and the claims is not integrated into a practical application nor does it add significantly more than the judicial exception. The claim is not patent eligible

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of "distributing rows of the transformed weight matrix to a plurality of processing elements (PEs)" which is a claim limitation consisting of data transfer and generic computer components. The generic computer components (processing elements) are recited without specific instructions, except for the computer components to receive the above data. As the claim is directed towards these devices with high-levels of generality (any processor that can execute instructions would be able to perform the claim limitations), the claim amounts to instructions to apply the exception using said generic computer components.
Further, the limitation also recites "distributing rows of the transformed weight matrix" which is recited at high-levels of generality and amount to instructions to transfer data which is a form of insignificant extra-solution activity. Further, the first limitation which recites the "formatting a weight matrix in a current layer included in a neural network" is directed towards generally linking the judicial exception (mental process/mathematical calculation) to a particular field or technology such that the neural network is a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations. The claim is directed to an abstract idea.
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform mathematical calculations amounts to no more than mere instructions to apply the exception using a generic computer component (as stated previously, any generic processor can perform the actions of the claim limitation). Further, the steps which recite transferring data in the form of the transformed weight matrix is a step which was considered to be insignificant extra solution activity in Step 2A Prong 2, and thus is re-evaluated in Step 2B to determine if the step is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.0S(d)(II) indicate that merely "Storing and retrieving information in memory" is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving steps are well-understood, routine, conventional activities is supported under Berkheimer. The claim is not patent eligible.
In regards to claim 6, the claim is directed towards specifying the formatted data
includes row information corresponding to the non-zero elements of the weight matrix.
Under step 2A Prong 1 , the claim is directed towards an additional element without
significantly more. The claim limitation simply specifies what pieces of data are being
included in the formatted row information which is a data type. The claim is reevaluated
under 2A Prong 2 and step 2B and as it has no other meaningful limitations, the claim is
not integrated into a practical application nor does it add significantly more than the
judicial exception. The claim is not patent eligible and is rejected for the same reasons
and judgement as applied to claim 1.
In regards to claim 7, The claim is directed towards further specifying that the row
information included row numbers for the rows associated with non-zero elements or
including encoding information. Under step 2A Prong 1, the claim is directed towards an
additional element without significantly more. The claim limitation simply specifies what
pieces of data are being included in the formatted row information which is a data type.
The claim is reevaluated under 2A Prong 2 and step 2B and as it has no other
meaningful limitations, the claim is not integrated into a practical application nor does it
add significantly more than the judicial exception. The claim is not patent eligible and is
rejected for the same reasons and judgement as applied to claim 1 .
In regards to claim 8, the claim is directed towards further specifying the
encoding information includes row lengths of the transformed weight matrix. Under step
2A Prong 1, the claim is directed towards an additional element without significantly
more. The claim limitation simply specifies what pieces of data are being included in the
formatted row information which is a data type. The claim is reevaluated under 2A Prong
2 and step 2B and as it has no other meaningful limitations, the claim is not integrated
into a practical application nor does it add significantly more than the judicial exception.
The claim is not patent eligible and is rejected for the same reasons and judgement as
applied to claim 1.
In regards to claim 9, the claim is directed towards specifying that the neural
network is a LSTM (Long Short-Term Memory) network. Under step 2A Prong 1, the
claim is directed towards generally linking the judicial exception (mathematical
calculation / mental process ) to a particular field or technology such that the LSTM
network is a generic computer component. The claim limitation does not provide any
specific implementation or directions that transform this limitation into more than a
generic computer component in this context (a generic machine learning model can
stand in for this limitation). The claim is reevaluated under 2A Prong 2 and step 2B and
as it has no other meaningful limitations, the claim is not integrated into a practical
application nor does it add significantly more than the judicial exception. The claim is not
patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 10, the claim is directed towards the weight matrix comprising
two different matrices with the first matrix being multiplied by an input vector and the
second matrix being multiplied by an output vector and then disposing both of the
matrices in a row format. Under step 2A Prong 1, the claim is directed towards an
additional mathematical calculation and mental process. First, the claim includes matrix
multiplication between the first weight matrix and input vector and between the second
weight matrix and the previous output vector. This limitation falls under mathematical
calculation. The second limitation which specifies disposing the matrices into row format
is a mental process for the rearrangement of data into another format. Under Prong 2,
both of the claim limitations alone or together fail to integrate the claim into a practical
application as they are both recite additional abstract ideas at high-levels of generality.
The claim is reevaluated under 2A Prong 2 and step 2B and as it has no other
meaningful limitations, the claim is not integrated into a practical application nor does it
add significantly more than the judicial exception. As the claim does not amount to
significantly more than the judicial exception, the claim is not patent eligible. The claim is
rejected for the same reasons and judgement as applied to claim 1 .
In regards to claim 11, the claim is directed towards further specifying that the
row transformations must be performed to the rearrangement information. Under step 2A
Prong 1, the claim is directed towards a mental process. As stated previously, the
rearrangement information is still merely sorting by numerical value which can be
performed by the human mind but recited for generic computer components. As the
claim limitation is still another mental process, it does not integrate the claim into a
practical application. The claim is reevaluated under 2A Prong 2 and step 2B and as it
has no other meaningful limitations, the claim is not integrated into a practical application
nor does it add significantly more than the judicial exception. The claim is not patent
eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 12, the claim is directed towards performing column
transformations and specifying that the transformations include rearranging the order of
the columns. Under step 2A Prong 1, the claim is directed towards a mental process. As
stated previously, the rearrangement information is still merely sorting by numerical
value which can be performed by the human mind but recited for generic computer
components. As the claim limitation is still another mental process, it does not integrate
the claim into a practical application. The claim is reevaluated under 2A Prong 2 and
step 2B and as it has no other meaningful limitations, the claim is not integrated into a
practical application nor does it add significantly more than the judicial exception. The
claim is not patent eligible and is rejected for the same reasons and judgement as
applied to claim 1.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123